Citation Nr: 0117983	
Decision Date: 07/09/01    Archive Date: 07/16/01

DOCKET NO.  96-29 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than March 11, 
1992, for the grant of service connection for bilateral optic 
atrophy.  

2.  Whether there was clear and unmistakable error (CUE) in 
an October 1976 rating decision, which denied service 
connection for bilateral optic atrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel



INTRODUCTION

The veteran had active military service from June 1973 to May 
1976. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted the veteran service connection for 
bilateral optic atrophy effective March 11, 1992.  

The appeal also arises from a September 2000 rating decision 
which determined that there was not CUE in a rating decision 
of October 13, 1976.  

The veteran's claim has been remanded by the Board on three 
occasions.  


FINDINGS OF FACT

1.  An unappealed October 1976 rating decision denied the 
veteran's claim of entitlement to service connection for 
bilateral optic atrophy.  

2.  The October 1976 rating decision was based on the record 
and the law which existed at the time and did not involve 
undebatable error which, had it not been made, would have 
manifestly changed the outcome of the decision.

3.  In October 1984, the RO denied the veteran's claim for 
service for an eye disability; the veteran did not appeal 
said determination.  

4.  On March 11, 1993, the RO received the veteran's claim of 
entitlement to service connection for a bilateral eye 
disability.

5.  In May 1993, the RO granted service connection for optic 
atrophy.  

6.  In June 1993, the RO assigned an effective date of March 
11, 1992.


CONCLUSIONS OF LAW

1.  The October 1976 rating decision which denied service 
connection for bilateral optic atrophy did not involve CUE. 
38 C.F.R. § 3.105(a) (2000).

2.  The October 1984 rating decision which denied service 
connection for an eye disability is final.  38 U.S.C.A. § 
7105(c) (West 1991).

3.  The criteria for entitlement to an effective date prior 
to March 11, 1992, for the grant of service connection for 
bilateral optic atrophy have not been met. 38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. §§ 3.114, 3.155, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that at induction in May 1973, 
the veteran's distant vision of the right eye was 20/70 
corrected to 20/50, and 20/70 of the left eye corrected to 
20/30.  Near vision was measured at J12, corrected to J8 in 
the right eye, and J12, corrected to J3 in the left eye.  
Refractive error was noted under "summary of defects and 
diagnoses."  On the veteran's report of medical history 
form, it was noted that he wore glasses. 

An August 1974 optometric report indicated unaided vision of 
the right eye to 20/100 and 20/70 of the left eye.  In 
October 1974, the veteran's eyes were irrigated after 
turpentine splashed in his face.  The examiner noted that the 
eyelashes appeared discolored.  No redness was noted in the 
eyes.  

An optometric record from January 1976 showed unaided distant 
vision as 20/200 in both eyes.  Near vision was recorded as 
J-6 in both eyes, and by pinhole method vision was 20/80 
bilaterally.  Dull macular reflex was noted.  Diagnosis was 
progressive maculopathy and rule out Stargardt's maculopathy.  
In March 1976, vision of the right eye was 20/60, and 20/50 
in the right eye.  On May 10, 1976, vision bilaterally was 
20/100.  At separation (examination was May 31, 1976), 
distant vision of the right eye was 20/60, and distant vision 
of the left eye was 20/50; corrected vision was not 
indicated.  Summary of defects in block 74 of the report 
revealed defective vision uncorrected.  

The veteran underwent a VA examination in August 1976.  The 
veteran stated that in the latter part of 1974, he went to 
the optometrist with complaints of eye pain with headaches, 
and blurred and unstable vision.  He stated that he was given 
a prescription for new glasses, and told to return in a year.  
He stated that he returned in the latter part of 1975 with 
the same complaints, and that that an ophthalmologist told 
him that he had a degenerating eye disease that could not be 
cured or corrected, and that glasses would not do any good.  

Vision bilaterally was 20/100.  Stippling of the annular 
areas with marked pallor of both discs was noted.  Diagnosis 
was optic atrophy.  The examiner noted that the veteran had 
had poor vision in 1973.  

In an October 1976 rating decision, the RO denied service 
connection for bilateral optic atrophy, also diagnosed as 
hereditary macular degeneration.  The RO concluded that no 
permanent aggravation of the pre-existing eye condition was 
established beyond its natural progress.  The RO continued 
that the various readings of visual acuity over the service 
period and on the VA examination did not establish any 
continuous pattern of permanent aggravation.  The veteran 
received written notice of the October 1976 rating decision 
by letter in October 1976 and of his right to appeal 
therefrom; however, he failed to file a timely appeal and 
that decision became final. 38 U.S.C.A. § 20.1103.  

In a March 1984 statement, the veteran alleged that his eye 
condition was aggravated by the duties in service.  

In an October 1984 rating decision, the RO informed the 
veteran that they had no choice but to deny his claim since 
he failed to report for his scheduled examination.  The 
veteran did not appeal this determination.

On March 11, 1993, the RO received the veteran's claim for 
service connection for eyes.  The veteran claimed that he 
filed a claim in 1985 at the Dillon VA offices in Dillon, 
South Carolina.  

In May 1993, the RO granted the veteran service connection 
for optic atrophy, effective March 11, 1993.  The RO 
determined that there was evidence to conclude that the 
veteran's optic atrophy due to hereditary macular 
degeneration first manifested itself during service, and that 
service connection could be granted in light of the September 
21, 1988 General Counsel opinion, and subsequent revision to 
M21-1.  

By rating decision dated July 1993, the RO assigned an 
effective date of March 11, 1992, for service connection for 
optic atrophy.

In an April 1996 VA examination, the examiner contended that 
the veteran had decreased visual acuity for 22 years, with a 
clear etiology that was difficult to tell.  

In the veteran's June 1996 substantive appeal, he contended 
that his drill sergeant ignited a cannister in basic training 
which burned with very intense light.  The veteran asserted 
that he felt extreme sharp burns in the back of his eyes 
which lasted several hours.  He contended that shortly 
thereafter, he noticed problems with his vision.  He 
contended that in April 1976, he attempted to get a civilian 
driver license, but failed the eye exam.  He stated that even 
though he had a military driver license and military jeep to 
drive, he could not get a civilian driver license because of 
his eye condition.  

In a September 1997 statement, the veteran alleged that he 
had not read in any of the medical reports that his eye 
condition was of a hereditary nature.  He stated that no one 
in his family had every had this condition.  

In a November 1997 statement, the veteran contended that an 
eye doctor in service told him that he was not to operate a 
military vehicle nor carry firearms.  He stated that this was 
put in writing, and that he was told that this was to be put 
in his military record.  The veteran stated that he told his 
first sergeant that he was not to operate military vehicles 
or carry firearms, but was ordered to do both.  He stated 
that he later had a vehicular accident while hauling 
explosive.  

In an April 1998 statement, the veteran contended that his 
eye condition was incurred in basic training in July 1973.  
He contended that his condition was incurred when he had to 
watch a grenade burn while standing 2-3 feet from it.

In a May 1999 statement, the veteran alleged that short term 
eye exposure can damage the cornea of the eye, even though 
damage to the cornea is not evident.  

In a September 1999 substantive appeal, the veteran contended 
that he was diagnosed with optic atrophy in 1983, but not 
with hereditary optic atrophy.  

In a June 2000 statement, the veteran contended that he had 
never been told in service that he had optic atrophy.  

The veteran submitted an article about optic atrophy in 
November 2000 which stated that optic atrophy may occur in 
either hereditary or nonhereditary diseases.  

In a November 2000 statement, the veteran contended that the 
RO used the misleading impression that he was diagnosed with 
optic atrophy during a VA examination in September 1976, when 
he was diagnosed with optic atrophy in 1985.  He stated that 
the RO failed to list his Moncrief Army hospital visual 
acuity, and failed to respond to his requests from 1999 to 
2000 for copies of his records.  He stated that it should not 
have been assumed that optic atrophy was hereditary.  He also 
asserted that the medical records from 1976 did not show 
diagnoses of hereditary optic atrophy or macular 
degeneration.  He stated that the notation of refractive 
error was assumption, and not medical fact.  He stated that 
there was no discovery or diagnosis of refractive error in 
service, nor in his September 1976 VA examination.  He 
asserted that an August 1974 record showed that because of a 
dull macular reflex, an examination was to be done 6 months 
into the future, but that there was no record of such 
examination having been done.  He asserted that a May 1976 
record showing a visual reading of 20/70 had been the basis 
of the diagnosis for macular degeneration.  

In December 2000, the veteran submitted copies of service 
medical records.  The veteran wrote comments on the service 
medical records.  On the veteran's May 1973 report of medical 
history form, he wrote that what appeared to be his signature 
was not actually his signature.  The veteran stated that a 
notation indicating that he wore glasses was not a true 
statement.  On the veteran's induction examination from May 
1973, the term "refractive error" was typed in the summary 
of defects and diagnoses.  The veteran wrote that this had 
been added at some later date.  On his separation 
examination, the veteran wrote that the statement, "I am in 
fair health" was not his handwriting.  

In a December 2000 statement, the veteran referred to the May 
1973 examination, and stated that refractive error (such as 
myopia, hyperopia, and astigmatism) should not have been 
assumed based on visual readings.  He asserted that the 
record only showed a visual acuity test and a color vision 
test.  He expressed concern with the reliability of two tests 
from May 1976, one showing a test of 20/70, and the other of 
20/100.  He also asserted that records from the Moncrief Army 
hospital from August 1973 were missing.  He asserted that 
these records would show that the August 1974 record in 
respect to prescription lenses were in error, and that 
glasses would not improve his vision.  He also claimed that 
these records would show that he was not to carry firearms or 
operate military vehicles after that examination.  

In several January 2001 statements, the veteran contended 
that he still had not received the Moncrief Army Hospital 
August 1973 record.  He claimed that he did not wear glasses 
when he entered service, and that the signature on the 
medical history report was a forgery.  He stated that 
diagnoses of hereditary optic atrophy were made based on 
visual acuity readings of 20/70.  He asserted that the report 
of medical examination dated September 1976 was a falsified 
and forged signature report.  He contended that refractive 
error, macular degeneration, and optic atrophy were 3 
separate conditions.  He contended that the September 1976 VA 
examination did not confirm refractive error or hereditary 
macular degeneration.  

In an April 2001 statement, the veteran's representative 
contended that the veteran suffered injuries to his eyes that 
aggravated his vision while on active duty.  He contended 
that the central legal question posed was whether the 
preexisting condition, in this case a refractive error, was 
aggravated by military service beyond its natural course.  
The representative also argued that the 1976 decision stated 
that "no permanent aggravation of the pre-existing eye 
condition was established beyond its natural progress:, and 
that the word "permanent" is not found in the VA regulation 
38 C.F.R. § 3.306.  


Analysis

The veteran has been informed of the evidence necessary to 
substantiate his claim and provided an opportunity to submit 
such evidence.  VA has conducted reasonable efforts to assist 
him in obtaining evidence necessary to substantiate his 
claim, and the veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Accordingly, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claim.  See 
generally, Veterans Claims Assistance Act of 2000, Pub. L. 
106-475 (to be codified at 38 U.S.C. § 5103A).  


Whether there was clear and unmistakable error (CUE) in an 
October 1976 rating decision, which denied service connection 
for bilateral optic atrophy.

The veteran claims that the RO's October 1976 rating decision 
denying service connection for bilateral optic atrophy should 
be overturned on the basis that it was clearly and 
unmistakably erroneous.  Under applicable criteria, previous 
determinations which are final and binding, including 
decisions as to degree of disability, will be accepted as 
correct in the absence of CUE.  Where evidence establishes 
such error, the prior decision will be reversed or amended. 
38 C.F.R.§ 3.105(a) (2000).

The Court has addressed the question of determining when 
there is CUE present in a prior decision.  In this regard, 
the Court has propounded a three-pronged test.  These are (1) 
either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed a the 
time of the prior adjudication in question. Russell v. 
Principi, 3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
court stated,

...CUE is a very specific and rare kind of 'error.'  It is 
the kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.... If a 
claimant-appellant wishes to reasonably raise CUE there must 
be some degree of specificity as to what the alleged error is 
and, unless it is the kind of error...that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
alleged error.  It must be remembered that there is a 
presumption of validity to otherwise final decisions, and 
that where such decisions are collaterally attacked, and a 
CUE claim is undoubtedly a collateral attack, the presumption 
is even stronger.

The applicable regulations regarding service connection that 
were in effect at the time of the RO's October 1976 rating 
decision are described below.  Based on the regulations 
extant at the time of the October 1976 rating determination, 
in order to establish service connection for a disability, 
the evidence must demonstrate the presence of such disability 
and that it resulted from disease or injury incurred in or 
aggravated during service.  38 C.F.R. § 3.303 (1976).

The veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted. 38 C.F.R. § 3.304(b) (1976).

History of preservice existence of conditions recorded at the 
time of examination does not constitute a notation of such 
conditions but will be considered together with all other 
material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1) (1976).

History conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical evidence relating to incurrence, symptoms 
and course of the injury or disease, including official and 
other records made prior to, during or subsequent to service, 
together with all other lay and medical evidence concerning 
the inception, development and manifestations of the 
particular condition will be taken into full account.  38 
C.F.R. § 3.304(b) (2) (1976).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service. 38 
C.F.R. § 3.306(b) (1976). 

It is first noted that 38 U.S.C.A. § 5104, which in part 
requires that a decision denying a benefit include a 
statement of the reasons for the decision, was added by Pub. 
Law 101-237, § 115(a)(1), 103 Stat. 2065, § 3000, effective 
from December 18, 1989.  Consequently, the October 1976 
rating decision in question would not be as detailed as most 
of the RO decisions that the Court would be reviewing in its 
consideration of appeals from Board decisions.  

Although not articulated in any detail in the October 1976 
rating decision, it is clear that a determination was made 
that the veteran had a preexisting condition regarding his 
vision.  Further, based on the service medical records and 
the post-service VA examination report, it was determined 
that there was no aggravation of this condition.  

The record demonstrates that the evidence was sufficient to 
support the RO's implicit finding of a preexisting disorder.  
The evidence reviewed by the RO showed that, at the veteran's 
entrance examination, it was noted that he had refractive 
error and wore glasses. At the veteran's VA examination in 
August 1976 (3 months after leaving service), the veteran was 
diagnosed with optic atrophy, and the examiner noted that the 
veteran had had poor vision in 1973. Thus, it was not 
unreasonable for the RO to conclude that there was clear and 
unmistakable evidence of a pre-existing condition.  The 
totality of the material evidence before the RO in 1976 was 
sufficient to rebut the presumption of soundness.  

As to whether the preexisting disorder was aggravated during 
service, the evidence available in October 1976 provided a 
plausible basis for finding that there was no increase in 
severity during service.  While the record supports a finding 
of flare-ups during service, temporary or intermittent flare-
ups during service of a preexisting injury or disease are not 
sufficient to be considered aggravation in service unless the 
underlying condition, as contrasted to symptoms, is worsened.  
Hunt v. Derwinski, 1 Vet.App. 292, 297 (1991).  

The veteran has claimed that there are additional service 
medical records which would support his theory that he 
injured his eye during service.  He has argued that he 
injured his eye while watching a grenade burn in July 1973, 
and that records from August 1973 from a hospital were 
missing.  He has also argued that in service, an eye doctor 
told him not to operate a vehicle or to carry firearms.  
While the veteran's service medical records are in the claims 
file, the specific records that the veteran has referred to 
are not included in said service medical records.  Also, the 
claims folder reflects that several efforts were made to 
obtain all available service medical records before the RO 
issued its decision in October 1976.  

The veteran also claims that the several items (veteran's 
signature from his May 1973 report of medical history form, 
the term "refractive error" in the summary of defects and 
diagnoses from the May 1973 VA examination, and the statement 
"I am in fair health" from his separation examination) from 
the packet of service medical records were either forgeries 
or added at a later date than the date of the document.  
However, a review of the records in question does not show 
any reason to suspect any irregularities in these documents.  

While the veteran claims that the RO should not have assumed 
that optic atrophy was hereditary, the evidence does not show 
that this is why the RO denied the veteran's claim file in 
October 1976.  Rather, the RO concluded that "no permanent 
aggravation of the pre-existing eye condition was established 
beyond its natural progress."  As explained above, there was 
evidence to support the RO's conclusion that the presumption 
of soundness had been rebutted, and that there was no 
increase in severity during service.  To the extent that the 
veteran has argued that the RO improperly weighed and 
evaluated the evidence, such assertions "can never rise to 
the stringent definition of [clear and unmistakable error]." 
Fugo, 6 Vet. App. at 44.  The fact that other interpretations 
of the service medical records and post service evidence are 
arguably plausible is insufficient to establish clear and 
unmistakable error.  

In conclusion, the October 1976 rating decision found that 
the veteran's vision disorder had preexisted service and was 
not aggravated therein.  There was ample evidence of record 
in 1976 to reasonably reach this conclusion.  Although the 
October 1976 rating decision did not specifically cite to the 
governing regulations, the RO effectively concluded that the 
presumption of sound condition at entrance into service was 
rebutted and that the pre-service condition had not increased 
in severity during service.  Accordingly, it is determined 
that there was no CUE in the RO's application of the law to 
the facts.  


Entitlement to an effective date earlier than March 11, 1992, 
for the grant of service connection for bilateral optic 
atrophy.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2000).  

The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application is received within one year from such 
date of discharge or release.  Otherwise, in cases where the 
application is not filed until more than one year from the 
release of service, the effective date will be the date of 
receipt of claim, or the date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110 (a), (b) (1) (West 1991); 38 C.F.R. 
§ 3.400 (b) (2) (2000).  

For a grant of service connection based on new and material 
evidence received after a final disallowance, the effective 
date will be the date of receipt of the new claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (q) (ii) (2000).  

Any communication from or action by a veteran indicating an 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim. 38 C.F.R. § 3.155 
(2000).

In cases involving compensation awarded pursuant to a 
liberalizing law or approved VA issue, if a claim is reviewed 
at the request of the claimant more than one year after the 
effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of such request. In order for a claimant to be 
eligible for a retroactive payment under these provisions, 
the evidence must show that the claimant met the eligibility 
criteria for the benefit on the effective date of the 
liberalizing provision.  38 C.F.R. § 3.114(a) (3) (2000).  

As will be explained below, the veteran is not entitled to an 
earlier effective date than March 11, 1992, for the grant of 
service connection for bilateral optic atrophy.  The 
veteran's claim for entitlement to service connection for an 
eye disability was received on March 11, 1993.  In May 1993, 
the RO granted the veteran service connection for optic 
atrophy, and in July 1993, the RO assigned an effective date 
of March 11, 1992, for the veteran's optic atrophy.  In so 
doing, the RO cited the VA General Counsel opinion, 
VAOPGCPREC 8-88 (September 29, 1988).  The effective date was 
assigned on the premise that VAOPGCPREC 8-88 (September 29, 
1988) was a liberalizing General Counsel opinion.

As to whether VAOPGCPREC 8-88 (September 29, 1988) is 
liberalizing or not, the VA General Counsel opinion, 
VAOPGCPREC 11-99 (September 2, 1999) suggests that it is not.  
The opinion states that General Counsel opinions Op. G. C. 1-
85 and Op. G. C. 8-88 can not be considered "liberalizing" 
changes, and that accordingly, the effective dates of those 
documents do not govern the effective date of the veteran's 
award under 38 U.S.C.A. § 5110 (g) and 38 C.F.R. § 3.114 (a).  
VAOPGCOPREC 11-99 (September 2, 1999).  

However, in the instant case, even if the effective date for 
liberalizing regulations under 38 C.F.R. § 3.114 (a), is not 
applied, the effective date still can not be earlier than one 
year prior to receipt of claim.  If the effective date for 
liberalizing regulations under 38 C.F.R. § 3.114 (a) is not 
applied, then 38 C.F.R. § 3.400 q (ii) for grants of service 
connection based on new and material evidence would be 
applicable.  Under 38 C.F.R. § 3.400 (q) (ii), the effective 
date can only be the date of receipt of the new claim, or the 
date entitlement arose, whichever is later.  In this case, 
regardless of which effective date regulation is used (the 
liberalizing regulation of 3.114 (a) or the new and material 
regulation of 3.400 (q) (ii)), the earliest effective date 
that the veteran can be assigned is March 11, 1992, one year 
prior to the receipt of his claim on March 11, 1993.  

A review of the claims folder shows that the veteran did not 
file a claim between his last final denial of October 1984 
and March 11, 1993.  For these reasons, an effective date 
earlier than March 11, 1992, is not warranted.  


ORDER

The rating decision of October 1976, which denied service 
connection for bilateral optic atrophy, did not involve CUE.

Entitlement to an effective date earlier than March 11, 1992, 
for the grant of service connection for bilateral optic 
atrophy is denied.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



